 

EXHIBIT 10.5

 



 

 

SECOND LIEN collateral AGREEMENT

 

among

 

DIFFERENTIAL BRANDS GROUP INC.,

 

certain of its Subsidiaries

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

 

Dated as of October 29, 2018

 



 



 

   

 

 

TABLE OF CONTENTS

 

    Page       Section 1. DEFINED TERMS 1       1.1 Definitions 1 1.2 Other
Definitional Provisions 7       Section 2. GRANT OF SECURITY
INTEREST;  CONTINUING LIABILITY UNDER COLLATERAL 8       Section 3.
REPRESENTATIONS AND WARRANTIES 9       3.1 [Reserved]. 9 3.2 Title; No Other
Liens 10 3.3 Valid, Perfected Second Priority Liens 10 3.4 Name; Jurisdiction of
Organization, Etc. 11 3.5 [Reserved] 11 3.6 Special Collateral; Excluded
Collateral 11 3.7 Investment Property 11 3.8 [Reserved]. 12 3.9 Intellectual
Property 12 3.10 [Reserved]. 13 3.11 Letter of Credit Rights 13 3.12 Commercial
Tort Claims 13       Section 4. COVENANTS 14       4.1 [Reserved]. 14 4.2
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts 14 4.3 Maintenance of Perfected
Security Interest; Further Documentation 15 4.4 [Reserved]. 16 4.5 [Reserved] 16
4.6 Investment Property 16 4.7 Voting and Other Rights with Respect to Pledged
Securities 17 4.8 [Reserved] 18 4.9 Intellectual Property 18 4.10 [Reserved] 20
4.11 Government Receivables 20 4.12 Letter of Credit Rights 20 4.13 Commercial
Tort Claims 20       Section 5. REMEDIAL PROVISIONS 20       5.1 Certain Matters
Relating to Receivables 20 5.2 Communications with Obligors 21

 

 i 

 

 

    Page       5.3 Proceeds to be Turned Over To Second Lien Collateral Agent 22
5.4 Application of Proceeds 22 5.5 Code and Other Remedies 23 5.6 Effect of
Securities Laws 25 5.7 Deficiency 25       Section 6. POWER OF ATTORNEY 25      
6.1 Second Lien Collateral Agent’s Appointment as Attorney-in-Fact, Etc. 25 6.2
Authorization of Financing Statements 27 6.3 Further Assurances 27       Section
7. Lien absolute; waiver of suretyship defenses 28       7.1 Lien Absolute,
Waivers 28       Section 8. the Second Lien Collateral Agent 29       8.1
Authority of Second Lien Collateral Agent 29 8.2 Duty of Second Lien Collateral
Agent 30 8.3 Exculpation of the Second Lien Collateral Agent 30 8.4 Delegation
of Duties. 32 8.5 No Individual Foreclosure, Etc 32 8.6 Collateral Agent 33    
  Section 9. MISCELLANEOUS 33       9.1 Amendments in Writing 33 9.2 Notices 33
9.3 No Waiver by Course of Conduct; Cumulative Remedies 33 9.4 Enforcement
Expenses; Indemnification 33 9.5 Successors and Assigns 34 9.6 Set-Off 34 9.7
Counterparts 34 9.8 Severability 34 9.9 Section Headings 34 9.10
Integration/Conflict 35 9.11 GOVERNING LAW 35 9.12 Submission to Jurisdiction;
Waivers 35 9.13 Acknowledgments 36 9.14 Additional Grantors 36 9.15 Releases 36
9.16 Waiver of Jury Trial 37       SCHEDULE 1 Description of Pledged Investment
Property 2-1

 

 ii 

 

 

    Page       SCHEDULE 2 Filings and Other Actions Required to Perfect Security
Interests 3-1 SCHEDULE 3 Exact Legal Name, Location of Jurisdiction of
Organization and  Chief Executive Office 4-1 SCHEDULE 4 Location of Inventory
and Equipment 5-1 SCHEDULE 5 Location of Inventory and Equipment (with Bailees,
Warehouseman or Similar Parties) 6-1 SCHEDULE 6 Government Receivables 7-1
SCHEDULE 7 Copyrights; Patents; Trademarks; Intellectual Property Licenses;
Other Intellectual Property 8-1 SCHEDULE 8 Vehicles 9-1 SCHEDULE 9 Letter of
Credit Rights 10-1 SCHEDULE 10 Commercial Tort Claims 11-1 EXHIBIT A Form of
Uncertificated Securities Control Agreement A-1 EXHIBIT B-1 Form of Copyright
Security Agreement EXHIBIT B-1 EXHIBIT B-2 Form of Patent Security Agreement
EXHIBIT B-2 EXHIBIT B-3 Form of Trademark Security Agreement EXHIBIT B-3 ANNEX 1
Assumption Agreement ANNEX 1-1

 

 iii 

 

 

SECOND LIEN COLLATERAL AGREEMENT, dated as of October 29, 2018, among each of
the signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, each a “Grantor” and collectively, the “Grantors”), and U.S.
BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent (in such capacity and
together with its permitted successors and assigns in such capacity, the “Second
Lien Collateral Agent”) for (i) the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Second Lien Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified or replaced from time to time, the “Credit Agreement”), among
DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation (the “Borrower”), the
Lenders, U.S. Bank National Association as Administrative Agent, the Second Lien
Collateral Agent and the other Secured Parties (as hereinafter defined).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the Second
Lien Collateral Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Second Lien Collateral Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Second Lien Collateral Agent, for the benefit of
the Secured Parties, as follows:

 

Section 1.     DEFINED TERMS

 

1.1          Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in the UCC are
used herein as so defined (and if defined in more than one article of the UCC
shall have the meaning specified in Article 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Authenticate, Certificated Security, Chattel
Paper, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Health-Care-Insurance Receivable, Instruments,
Inventory, Letter of Credit Rights, Manufactured Homes, Money, Payment
Intangibles, Securities Account, Securities Intermediary, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.

 



 1-1 

 

 

(b)          The following terms shall have the following meanings:

 

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 4.9(c).

 

“Agreement” shall mean this Second Lien Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Bankruptcy Proceeding” means: (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Guarantor; (b) any
other voluntary or involuntary insolvency, reorganization or Bankruptcy Case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Guarantor or with respect to a material
portion of their respective assets; (c) any liquidation, dissolution,
reorganization or winding up of any Guarantor whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or (d) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Guarantor.

 

“Collateral” shall have the meaning set forth in Section 2; provided that, for
the avoidance of doubt, in no event shall any Excluded Assets constitute
“Collateral”.

 

“Collateral Account” shall mean (i) any collateral account established by the
Second Lien Collateral Agent as provided in Section 5.1 or 5.3 and (ii) any cash
collateral account established as provided in the Credit Agreement.

 

“Copyright Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Copyright
or otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright (including, without limitation, those listed on
Schedule 7).

 

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all works of authorship and all intellectual
property rights therein, all United States and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and databases, all designs (including but not
limited to all industrial designs, “Protected Designs” within the meaning of 17
U.S.C. 1301 et. Seq. and Community designs), and all “Mask Works” (as defined in
17 U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered,
and with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including, without limitation, the
registrations and applications listed on Schedule 7, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof, (iv)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 



 2 

 

 

“Deposit Account” shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), and shall include, without
limitation, all of the accounts listed on Schedule 1 hereto under the heading
“Deposit Accounts” together, in each case, with all funds held therein and all
certificates or instruments representing any of the foregoing.

 

“Discharge of the Secured Obligations” shall mean and shall have occurred upon
termination of the Commitments and payment in full of all Secured Obligations
(other than contingent indemnification obligations).

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect to any Grantor, all rights of such Grantor to
receive any tax refunds, all hedge agreements, contracts, agreements,
instruments and indentures and all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

 

“Guarantor” has the meaning set forth in the Guaranty Agreement.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Second Lien Collateral Agent is the loss
payee thereof).

 

“Intellectual Property” shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets and
Trade Secret Licenses, and all rights to sue or otherwise recover for any past,
present and future infringement, dilution, misappropriation, or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit B-1, the Patent
Security Agreement substantially in the form of Exhibit B-2, and the Trademark
Security Agreement substantially in the form of Exhibit B-3.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

 



 3 

 

 

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts (other than any Excluded Assets), (ii) all security
entitlements, in the case of any United States Treasury book-entry securities,
as defined in 31 C.F.R. section 357.2, or, in the case of any United States
federal agency book-entry securities, as defined in the corresponding United
States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

 

“Issuers” shall mean the collective reference to each issuer of Pledged Equity
Interests.

 

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.

 

“Material IP License” shall mean any Copyright License, Patent License or
Trademark License that is material to the business of any Grantor or otherwise
of material value.

 

“Obligations” shall mean the “Obligations” as defined in the Credit Agreement.

 

“Patent Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (including, without limitation, those listed on Schedule
7).

 

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States, foreign, and multinational patents, certificates of invention, and
similar industrial property rights, and applications for any of the foregoing,
including, without limitation, (i) each patent and patent application listed on
Schedule 7, (ii) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all inventions and improvements described and claimed therein, (iv) all rights
to sue or otherwise recover for any past, present and future infringement or
other violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit and other payments now or hereafter due and/or payable with respect
thereto, and (vi) all other rights accruing thereunder or pertaining thereto
throughout the world.

 

“Pledged Commodity Contracts” shall mean all Commodity Contracts listed on
Schedule 1 and all other Commodity Contracts to which any Grantor is party from
time to time.

 

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 1, together with any other certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.

 



 4 

 

 

“Pledged Equity Interests” shall mean all Equity Interests, and shall include
Pledged LLC Interests, Pledged Partnership Interests and Pledged Stock;
provided, however, that in no event shall “Pledged Equity Interests” include any
Excluded Assets.

 

“Pledged LLC Interests” shall mean all membership interests and other interests
now owned or hereafter acquired by any Grantor in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 1 hereto under the heading “Pledged LLC Interests” and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of such limited liability
company and any securities entitlements relating thereto and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option or other
agreement to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a member of the limited liability
company, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such limited liability company, all
of the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing; provided, however, that Pledged LLC Interests
shall not include any Excluded Assets.

 

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 1 and all
the Intercompany Notes.

 

“Pledged Partnership Interests” shall mean all partnership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 1 hereto under the heading “Pledged Partnership Interests” and the
certificates, if any, representing such partnership interests, and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a partner in such partnership, all rights as and to become a partner
of such partnership, all of the Grantor’s rights, title and interest as a
partner to any and all assets or properties of such partnership, and all other
rights, powers, privileges, interests, claims and other property in any manner
arising out of or relating to any of the foregoing; provided, however, that
Pledged Partnership Interests shall not include any Excluded Assets.

 

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.

 

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 1 and all other security
entitlements of any Grantor.

 



 5 

 

 

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 1 hereto under the heading “Pledged Stock”, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the Issuer of such shares and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Stock shall not include any Excluded Assets.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon and distributions or payments with respect thereto.

 

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Obligations” shall mean (i) in the case of the Borrower, the
Obligations and (ii) in the case of the Guarantors, the Guaranteed Obligations
(as defined in the Guaranty Agreement).

 

“Secured Parties” shall mean collectively, the Administrative Agent, the Second
Lien Collateral Agent, the Lenders, each Indemnitee pursuant to Section 9.05 of
the Credit Agreement and each co-agent or sub-agent appointed by the
Administrative Agent or Second Lien Collateral Agent from time to time pursuant
to the Credit Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trade Secret Licenses” shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trade
Secret or otherwise providing for a covenant not to sue for misappropriation or
other violation of a Trade Secret, including those in which a Grantor is a
licensor or licensee thereunder.

 

“Trade Secrets” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all trade secrets and with respect to any
and all of the foregoing (i) all rights to sue or otherwise recover for any
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, proceeds of suit and other
payments now or hereafter due and/or payable with respect thereto, and (iii) all
other rights of any kind accruing thereunder or pertaining thereto throughout
the world.

 

“Trademark Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trademark
or otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark (including, without limitation, those listed on Schedule 7).

 



 6 

 

 

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names, other indicia of origin or source identification, and general
intangibles of a like nature, whether registered or unregistered, and, with
respect to any and all of the foregoing, (i) all registrations and applications
for registration thereof including, without limitation, the registrations and
applications listed on Schedule 7, (ii) all extensions and renewals thereof,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) all rights to sue or otherwise recover
for any past, present and future infringement, dilution, or other violation
thereof, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, proceeds of suit and
other payments now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

“UETA” shall have the meaning set forth in Section 3.3.

 

“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and includes, without limitation, the vehicles listed on
Schedule 8, and all tires and other appurtenances to any of the foregoing.

 

1.2          Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule, Exhibit and Annex references, are to this
Agreement unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(d)          The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein shall mean payment in cash in
immediately available funds.

 

(e)          The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

 

(f)          All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

 



 7 

 

 

Section 2.     GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

 

(a)          Each Grantor hereby collaterally assigns, pledges and grants to the
Second Lien Collateral Agent, for the benefit of the Secured Parties, a security
interest in, all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:

 

(i)all Accounts, including all Receivables;

 

(ii)all Chattel Paper;

 

(iii)all Deposit Accounts;

 

(iv)all Documents;

 

(v)all Equipment;

 

(vi)all General Intangibles;

 

(vii)all Instruments;

 

(viii)all Insurance;

 

(ix)all Intellectual Property;

 

(x)all Inventory;

 

(xi)all Investment Property;

 

(xii)all Letter of Credit Rights;

 

(xiii)all Money;

 

(xiv)all Pledged Equity Interests;

 

(xv)all Goods not otherwise described above;

 

(xvi)all Collateral Accounts;

 

(xvii)      all books, records, ledger cards, files, correspondence, customer
lists, supplier lists, blueprints, technical specifications, manuals, computer
software and related documentation, computer printouts, tapes, disks and other
electronic storage media and related data processing software and similar items
that at any time pertain to or evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon;

 



 8 

 

 

(xviii)     all commercial tort claims now or hereinafter described on Schedule
10; and

 

(xix)        to the extent not otherwise included, all other property of such
Grantor and all Proceeds, products, accessions, rents and profits of any and all
of the foregoing and all collateral security, Supporting Obligations and
guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement, (i) none of the
Excluded Assets shall constitute Collateral and (ii) any lien or security
interest created herein in favor of the Second Lien Collateral Agent, for the
benefit of the Secured Parties, in (x) any Securitization Assets shall be
automatically released immediately upon and concurrently with the sale thereof
pursuant to a Qualified Securitization Financing, to the extent, with respect to
the PNC Securitization Financing, transferred prior to the Purchase and Sale
Termination Date but giving effect to any extension thereof (as defined in the
PNC Purchase and Sale Agreement as in effect on the date hereof) and (y) any
Credit Support Assets shall be automatically released immediately upon and
concurrently with the sale thereof pursuant to a Permitted Credit Support
Arrangement.

 

(b)          Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to the Second
Lien Collateral Agent or any Secured Party, and (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including,
without limitation, any Receivables and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Second Lien Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Second Lien Collateral Agent or any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to any Receivables, Pledged
Partnership Interests or Pledged LLC Interests.

 

Section 3.     REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Parties to enter into the Credit Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Second Lien
Collateral Agent, for the benefit of the Secured Parties, on the Closing Date
(after giving effect to the Transactions occurring on the Closing Date and
subject to the Funding Conditions Provision), that:

 

3.1          [Reserved].

 



 9 

 

 

3.2          Title; No Other Liens. Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except, with respect to any Collateral other than
Pledged Equity Interests, for Permitted Liens and, in the case of Pledged Equity
Interests, Permitted Liens arising pursuant to applicable law. No financing
statement, mortgage or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Second Lien Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.

 

3.3          Valid, Perfected Second Priority Liens. Subject to the First-Second
Intercreditor Agreement, the security interests granted pursuant to this
Agreement constitute a legal and valid security interest in favor of the Second
Lien Collateral Agent, for the benefit of the Secured Parties, securing the
payment and performance of each Grantor’s Secured Obligations. In the case of
the Pledged Securities described herein, when certificates or promissory notes,
as applicable, representing such Pledged Securities are delivered (subject to
the First-Second Intercreditor Agreement) to the Second Lien Collateral Agent in
New York with, transfer powers duly executed in blank, and in the case of the
other Collateral described herein (other than Intellectual Property), when
financing statements in appropriate form are filed in the offices specified on
Schedule 3, the Second Lien Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in (to the
extent required thereby), all right, title and interest of the Grantors in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
Permitted Liens). When the Intellectual Property Security Agreements are
properly filed in the United States Patent and Trademark Office and the United
States Copyright Office, and, with respect to Collateral comprised of
Intellectual Property in which a security interest cannot be perfected by such
filings, upon the proper filing of the financing statements referred to in this
Section 3.3(a), the Second Lien Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in (to the
extent intended to be created thereby), all right, title and interest of the
Loan Parties thereunder in the domestic Intellectual Property included in the
Collateral, in each case prior and superior in right to any other person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Grantors thereunder after
the Closing Date) except Permitted Liens. Without limiting the foregoing, to the
extent required hereunder or under the Credit Agreement, each Grantor has taken
such actions that are necessary to: (i) establish the Second Lien Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodity Accounts, (ii) establish the Second Lien Collateral
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts, (iii) establish the Second Lien Collateral Agent’s “control”
(within the meaning of Section 9-107 of the UCC) over all Letter of Credit
Rights, (iv) establish the Second Lien Collateral Agent’s control (within the
meaning of Section 9-105 of the UCC) over all Electronic Chattel Paper and
(v) establish the Second Lien Collateral Agent’s “control” (within the meaning
of Section 16 of the Uniform Electronic Transactions Act as in effect in the
applicable jurisdiction (the “UETA”)) over all “transferable records” (as
defined in UETA).

 



 10 

 

 

3.4          Name; Jurisdiction of Organization, Etc.   As of the Closing Date,
such Grantor’s exact legal name (as indicated on the public record of such
Grantor’s jurisdiction of incorporation, formation or organization),
jurisdiction of incorporation, formation or organization, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 3. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as specified on Schedule 3, as of the Closing Date,
it has not changed its name, jurisdiction of organization, chief executive
office or sole place of business (if applicable) or its corporate structure in
any way (e.g. by merger, consolidation, change in corporate form or otherwise)
within the past five years. As of the Closing Date, subject to any Permitted
Liens and any Securitization Financing, no Grantor has within the last five
years become bound (whether as a result of merger or otherwise) as Grantor under
a security agreement entered into by another Person, which has not heretofore
been terminated. Unless otherwise stated on Schedule 3, such Grantor is not a
transmitting utility as defined in UCC § 9-102(a)(80).

 

3.5          [Reserved].

 

3.6          Special Collateral; Excluded Collateral. (a) As of the Closing
Date, none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care
Insurance Receivables, (5) timber to be cut or (6) aircraft engines, satellites,
ships or railroad rolling stock.

 

(b)          [Reserved].

 

3.7          Investment Property. (a)  Schedule 1 hereto sets forth under the
headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged Partnership
Interests”, respectively, all of the Pledged Stock, Pledged LLC Interests and
Pledged Partnership Interests owned by any Grantor and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests or percentage of partnership interests of the
respective issuers thereof indicated on such Schedule. Schedule 1 hereto sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor, and all of such
Pledged Debt Securities and Pledged Notes, have been, in the case of those
issued by Affiliates of such Grantor, or, in the case of those issued by Persons
that are not Affiliates of such Grantor, to the knowledge of such Grantor have
been, duly authorized, authenticated, issued, and delivered (subject to the
First-Second Intercreditor Agreement) and are the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms and
are not in default and, in the case of those issued by Affiliates of such
Grantor, constitute all of the issued and outstanding inter-company indebtedness
owed by such Affiliates to such Grantor evidenced by an instrument or
certificated security of the respective issuers thereof. Schedule 1 hereto sets
forth under the headings “Securities Accounts,” “Commodities Accounts,” and
“Deposit Accounts,” respectively, all of the Securities Accounts, Commodities
Accounts and Deposit Accounts in which each Grantor has an interest. Each
Grantor is the sole entitlement holder or customer of each such account, and
such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Second Lien Collateral Agent pursuant hereto) having “control”
(within the meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any
other interest in, any such Securities Account, Commodity Account or Deposit
Account or any securities, commodities or other property credited thereto.

 



 11 

 

 

(b)          The shares of Pledged Stock pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor other than any such Equity
Interests that are Excluded Assets.

 

(c)          To the extent such concepts are applicable, all the shares of the
Pledged Equity Interests have been duly and validly issued and are fully paid
and nonassessable. No Grantor is in material default of its material obligations
under any Organizational Document of any Issuer of Pledged Equity Interests.

 

(d)          None of the Pledged LLC Interests or Pledged Partnership Interests
are, or represent interests in entities that (a) are registered as investment
companies, (b) are dealt in or traded on securities exchanges or markets or
(c) have opted to be treated as securities under the Uniform Commercial Code of
any jurisdiction.

 

(e)           No consent, approval or authorization of any Person is required
for the pledge by such Grantor of the Pledged Equity Interests pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
such Grantor (other than such consent, approval or authorization the failure to
obtain would (i) reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (ii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Loan Parties, other than
Permitted Liens), whether under (w) the Organizational Documents of any Issuer
of Pledged Equity Interests, (x) any provision of law, statute, rule or
regulation, (y) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (z) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which any Grantor is a party or by which any of them or any of their property is
or may be bound, except such as have been obtained and are in full force and
effect.

 

3.8          [Reserved].

 

3.9          Intellectual Property.

 

(a)          Schedule 7 lists all of the following Intellectual Property, to the
extent owned by such Grantor: (i) issued Patents and pending Patent
applications, (ii) registered Trademarks and applications for the registration
of Trademarks, and (iii) registered Copyrights, and applications to register
Copyrights. All such Intellectual Property is recorded in the name of such
Grantor. Except as set forth on Schedule 7, such Grantor is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to such Intellectual Property, as well as any other Material Intellectual
Property owned by such Grantor, in each case free and clear of all Liens, claims
and licenses, except for Permitted Liens and the licenses set forth on Schedule
7.

 

(b)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, all Intellectual Property that is
required to be listed on Schedule 7, is subsisting and has not been adjudged
invalid or unenforceable, in whole or in part, nor, in the case of Patents, is
any of such Intellectual Property the subject of a reexamination proceeding, and
such Grantor has performed all acts and has paid all renewal, maintenance, and
other fees and taxes required to maintain each and every registration and
application of Copyrights, Patents and Trademarks of such Grantor in full force
and effect.

 



 12 

 

 

(c)          Schedule 7 lists all Material IP Licenses. With respect to each
Material IP License: (i) such license is valid and binding and in full force and
effect; (ii) solely with respect any Material IP License that constitute
Collateral, such license will not cease to be valid and binding and in full
force and effect on terms identical to those currently in effect as a result of
the rights and interests granted herein, nor will the grant of such rights and
interests constitute a breach or default under such license or otherwise give
the licensor or licensee a right to terminate such license; (iii) such Grantor
has not received any notice of termination or cancellation under such license;
(iv) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; (v) such Grantor has not
granted to any other third party any rights, adverse or otherwise, under such
license; and (vi) such Grantor is not in breach or default in any material
respect, and no event has occurred that, with notice and/or lapse of time, would
constitute such a breach or default by such Grantor or permit termination,
modification or acceleration of or under such license, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(d)          Except as would not reasonably be expected to have a Material
Adverse Effect, no action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, alleging that such Grantor, or the conduct of such
Grantor’s business, infringes, misappropriates, dilutes, or otherwise violates
the intellectual property of any other Person.

 

(e)          Such Grantor controls the nature and quality of all products sold
and all services rendered under or in connection with all Trademarks owned by
such Grantor constituting Material Intellectual Property, and has taken such
commercially reasonable actions necessary to insure that its licensees of all
such Trademarks comply with such Grantor’s standards of quality.

 

(f)          Except as set forth on Schedule 7, such Grantor has not made a
previous assignment, sale, transfer, exclusive license, or similar arrangement
constituting a present or future assignment, sale, transfer, exclusive license
or similar arrangement by such Grantor of any Material Intellectual Property or
Material IP License owned or held by such Grantor that has not been terminated
or released.

 

3.10       [Reserved].

 

3.11       Letter of Credit Rights. No Grantor is a beneficiary or assignee
under any letter of credit with a value in excess of $5,000,000 (individually)
other than the letters of credit described on Schedule 9 as of the Closing Date.

 

3.12       Commercial Tort Claims. No Grantor has any commercial tort claims
individual value in excess of $5,000,000 other than those described on Schedule
10 as of the Closing Date.

 



 13 

 

 

Section 4.     COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Discharge of the Secured Obligations:

 

4.1          [Reserved].

 

4.2          Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts.

 

(a)          Without limiting Section 4.6 hereof, if any of the Collateral is or
shall become evidenced or represented by any Instrument, Certificated Security,
Negotiable Document or Tangible Chattel Paper, such Instrument (other than
checks received in the ordinary course of business), Certificated Security,
Negotiable Document or Tangible Chattel Paper with an individual principal
amount in excess of $5,000,000, such Collateral shall be delivered to the Second
Lien Collateral Agent (subject to the First-Second Intercreditor Agreement)
therefor, duly endorsed in a manner reasonably satisfactory to the Second Lien
Collateral Agent, to be held as Collateral pursuant to this Agreement; provided
that the foregoing delivery requirement shall not apply to any intellectual
property licensing agreements or other similar agreements.

 

(b)          If any of the Collateral is or shall become Electronic Chattel
Paper with an individual value in excess of $5,000,000 (individually), promptly
following the request of the Second Lien Collateral Agent such Grantor shall
ensure that (i) a single authoritative copy exists which is unique, identifiable
and unalterable (except as provided in clauses (iii), (iv) and (v) of this
paragraph), (ii) such authoritative copy identifies the Second Lien Collateral
Agent as the assignee and is communicated to and maintained by the Second Lien
Collateral Agent or its designee, (iii) copies or revisions that add or change
the assignee of the authoritative copy can only be made with the participation
of the Second Lien Collateral Agent, (iv) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 

(c)          Without limiting Section 5.6 hereof, if any of the Collateral is or
shall become evidenced or represented by an Uncertificated Security with a value
in excess of $5,000,000 individually, such Grantor shall use commercially
reasonable efforts to cause the Issuer to agree in writing with such Grantor and
the Second Lien Collateral Agent that such Issuer will comply with instructions
with respect to such Uncertificated Security originated by the Second Lien
Collateral Agent without further consent of such Grantor, such agreement to be
in substantially the form of Exhibit A or in form and substance reasonably
satisfactory to the Second Lien Collateral Agent.

 

(d)          Each Grantor shall maintain Securities Entitlements, Securities
Accounts and Deposit Accounts, other than Excluded Accounts only with financial
institutions that have agreed to comply with entitlement orders and instructions
issued or originated by the Second Lien Collateral Agent without further consent
of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Second Lien Collateral Agent.

 



 14 

 

 

(e)          If any of the Collateral is or shall become evidenced or
represented by a Commodity Contract with a face value in excess of $5,000,000
individually, such Grantor shall use commercially reasonable efforts to cause
the Commodity Intermediary with respect to such Commodity Contract to agree in
writing with such Grantor and the Second Lien Collateral Agent that such
Commodity Intermediary will apply any value distributed on account of such
Commodity Contract as directed by the Second Lien Collateral Agent without
further consent of such Grantor, such agreement to be in form and substance
reasonably satisfactory to the Second Lien Collateral Agent.

 

(f)          [Reserved].

 

4.3          Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
in the Collateral as a perfected security interest having at least the priority
described in Section 3.3 and shall use commercially reasonable efforts to defend
such security interest against the claims and demands of other Persons (other
than those Persons holding Permitted Liens with respect to such Permitted
Liens).

 

(b)          Such Grantor shall furnish to the Second Lien Collateral Agent
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Second Lien Collateral Agent may reasonably request, in any event no more
than once per fiscal quarter, all in reasonable detail.

 

(c)          From time to time, following reasonable request of the Second Lien
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
use commercially reasonable efforts to promptly and duly authorize, execute and
deliver, and have recorded, such further instruments and documents and take such
commercially reasonable further actions as the Second Lien Collateral Agent may
reasonably request as are necessary for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking such commercially reasonable actions necessary to enable the
Second Lien Collateral Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto to the extent required
hereunder, including without limitation, with respect to any deposit account or
securities account (other than Excluded Accounts), use commercially reasonable
efforts to deliver to the Second Lien Collateral Agent a Control Agreement with
respect to such deposit account or securities account.

 

(d)          In the event that a Grantor hereafter acquires any Collateral of a
type described in Section 3.6(a) hereof, it shall promptly notify the Second
Lien Collateral Agent in writing and following the reasonable request of the
Second Lien Collateral Agent (or automatically after the occurrence and during
the continuance of an Event of Default) take such commercially reasonable
actions and execute such documents and make such filings all at such Grantor’s
expense as the Second Lien Collateral Agent may reasonably request in order to
ensure that the Second Lien Collateral Agent has a valid, perfected, security
interest in such Collateral, with senior priority and subject only to any
Permitted Liens.

 



 15 

 

 

4.4          [Reserved].

 

4.5          [Reserved].

 

4.6          Investment Property. (a)  If such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), or
option or rights in respect of Collateral consisting of capital stock or other
Pledged Equity Interest of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of or other ownership
interests in Collateral consisting of the Pledged Equity Interests, or otherwise
in respect thereof, in each case, solely to the extent constituting Collateral,
such Grantor shall, subject to the Collateral and Guarantee Requirement, accept
the same as the agent of the Secured Parties, hold the same on behalf of and for
the Secured Parties and deliver (subject to the First-Second Intercreditor
Agreement) the same forthwith to the Second Lien Collateral Agent in the exact
form received, duly endorsed by such Grantor to the Second Lien Collateral
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the Second Lien
Collateral Agent so requests, signature guaranteed, to be held by the Second
Lien Collateral Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. If an Event of Default shall have occurred
and be continuing for which notice has been given by the Administrative Agent to
the Grantors; provided no such notice shall be required in the case of any
bankruptcy or insolvency of any Grantor, any sums paid upon or in respect of the
Pledged Equity Interests upon the liquidation or dissolution of any Issuer shall
be paid over to the Second Lien Collateral Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Equity
Interests or any property shall be distributed upon or with respect to the
Pledged Equity Interests pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Second Lien Collateral Agent, be delivered to the
Second Lien Collateral Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If an Event of Default shall have occurred
and be continuing for which notice has been given by the Administrative Agent to
the Grantors; provided no such notice shall be required in the case of any
bankruptcy or insolvency of any Grantor, any sums of money or property so paid
or distributed in respect of the Pledged Equity Interests shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Second Lien Collateral Agent, hold such money or property on
behalf of and for the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Secured Obligations.

 



 16 

 

 

(b)          Without the prior written consent of the Second Lien Collateral
Agent, unless otherwise permitted by the Credit Agreement, such Grantor will not
(i) vote to enable, or take any other action to permit, any Issuer to amend its
Organizational Documents in any manner that materially changes the rights of
such Grantor with respect to any Pledged Equity Interests or materially and
adversely affects the validity, perfection or priority of the Second Lien
Collateral Agent’s security interest therein, (ii) enter into any agreement or
undertaking materially and adversely restricting the right or ability of such
Grantor or the Second Lien Collateral Agent to sell, assign or transfer any of
the Investment Property or Proceeds thereof or any interest therein or (iii)
cause or permit any Issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) as of the Closing
Date to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, that notwithstanding the foregoing, if any issuer of
any Pledged Partnership Interests or Pledged LLC Interests takes any such action
in violation of the foregoing in this clause (b), such Grantor shall promptly
notify the Second Lien Collateral Agent in writing of any such election or
action and, in such event, following the reasonable request of the Second Lien
Collateral Agent shall take such commercially reasonable steps necessary to
establish the Second Lien Collateral Agent’s “control” thereof.

 

(c)          Each Grantor which is an Issuer agrees that (i) it will be bound by
the terms of this Agreement relating to Collateral consisting of Pledged Equity
Interests issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Second Lien Collateral Agent promptly
in writing of the occurrence of any of the events described in Section 4.6(a)
with respect to the Pledged Equity Interests issued by it and (iii) the terms of
Section 4.7(c) shall apply to it, mutatis mutandis, with respect to such actions
that may be required of it pursuant to Section 4.7(c) with respect to the
Pledged Equity Interests issued by it. In addition, each Grantor which is either
an Issuer or an owner of any Collateral consisting of Pledged Equity Interests
hereby consents, to the grant by each other Grantor of the security interest
hereunder in favor of the Second Lien Collateral Agent and to the transfer of
any Collateral consisting of Pledged Equity Interests to the Second Lien
Collateral Agent or its nominee following the occurrence and continuance of an
Event of Default and to the substitution of the Second Lien Collateral Agent or
its nominee as a partner, member or shareholder or other equity holder of the
Issuer of the related Pledged Equity Interest.

 

4.7          Voting and Other Rights with Respect to Pledged Securities.
(a)  Unless an Event of Default shall have occurred and be continuing, subject
to the First-Second Intercreditor Agreement, each Grantor shall be permitted to
receive all cash dividends paid in respect of Collateral consisting of the
Pledged Equity Interests and all payments made in respect of Collateral
consisting of Pledged Notes or Pledged Debt Securities, to the extent permitted
by the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Equity Interests; provided, however, that, except as
permitted by the Credit Agreement, no vote shall be cast or corporate or other
ownership right exercised or other action taken which would materially and
adversely impair the Collateral or which would be inconsistent with or result in
any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 



 17 

 

 

(b)          If an Event of Default shall occur and be continuing, upon written
notice from the Second Lien Collateral Agent to the applicable Grantor; provided
no such notice shall be required in the case of any bankruptcy or insolvency of
any Grantor: (i) all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights with respect to Collateral
consisting of Pledged Securities which it would otherwise be entitled to
exercise shall cease and all such rights shall thereupon become vested in the
Second Lien Collateral Agent, subject to the First-Second Intercreditor
Agreement, who shall thereupon have the sole right, but shall be under no
obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Second Lien Collateral Agent shall have the
right, without further notice to any Grantor, to transfer all or any portion of
the Pledged Securities to its name or the name of its nominee or agent. In
addition, the Second Lien Collateral Agent shall have the right at any time
following such event, without further notice to any Grantor, to exchange any
certificates or instruments representing any Pledged Securities for certificates
or instruments of smaller or larger denominations. In order to permit the Second
Lien Collateral Agent to exercise the voting and other consensual rights which
it may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions which it may be entitled to receive hereunder following the
reasonable request of the Second Lien Collateral Agent each Grantor shall
promptly execute and deliver (or use commercially reasonable efforts to cause to
be executed and delivered) to the Second Lien Collateral Agent such proxies,
dividend payment orders and other instruments as the Second Lien Collateral
Agent may from time to time reasonably request and each Grantor acknowledges
that the Second Lien Collateral Agent may utilize the power of attorney set
forth herein after the occurrence and during the continuance of an Event of
Default.

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to, upon the occurrence and
during the continuance of an Event of Default, following contemporaneous written
notice from the Second Lien Collateral Agent to the applicable Grantor; provided
no such notice shall be required in the case of any bankruptcy or insolvency of
any Grantor: (i) comply with any instruction received by it from the Second Lien
Collateral Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Second Lien
Collateral Agent.

 

4.8          [Reserved].

 

4.9          Intellectual Property. (a) Such Grantor will not, without the prior
written consent of the Second Lien Collateral Agent, do any act or omit to do
any act whereby any Material Intellectual Property may lapse, become abandoned,
terminated, cancelled, dedicated to the public, forfeited, or otherwise
impaired.

 

(b)          Such Grantor shall take all reasonable steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, or any foreign counterpart of the foregoing, to pursue
any application and maintain any registration or issuance of each Trademark,
Patent, and Copyright owned by or, to the extent it has the right to take such
steps, exclusively licensed to such Grantor and constituting Material
Intellectual Property.

 



 18 

 

 

(c)          Such Grantor agrees that, should it hereafter (i) obtain an
ownership interest in any item of Intellectual Property, (ii) obtain an
exclusive license to any Copyrights, (iii) (either by itself or through any
agent, employee, licensee, or designee) file any application for the
registration or issuance of any Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or any similar
office or agency in any other country or in any political subdivision of any of
the foregoing, or (iv) should it file a Statement of Use or an Amendment to
Allege Use with respect to any “intent-to-use” Trademark application (the items
in clauses (i), (ii) (iii) and (iv), collectively, the “After-Acquired
Intellectual Property”), then the provisions of Section 2 shall automatically
apply thereto, and any such After-Acquired Intellectual Property shall
automatically become part of the Collateral, and with respect to any such
After-Acquired Intellectual Property that is (w) an issued Patent or pending
Patent application, (x) a registered Trademark or application for the
registration of a Trademark, (y) a registered Copyright, or application to
register a Copyright, or (z) an exclusive license to any Copyrights, such
Grantor shall give prompt (and, in any event within five (5) Business Days after
the last day of the fiscal quarter in which such Grantor acquires such ownership
interest) written notice thereof to the Second Lien Collateral Agent in
accordance herewith, and shall provide the Second Lien Collateral Agent with an
amended Schedule 7 hereto, in each case, concurrently with the delivery of each
of the quarterly financials (or Quarterly Reports) delivered pursuant to
Section 5.04(b) of the Credit Agreement, and promptly take the actions specified
in Section 4.9(d) with respect thereto.

 

(d)          Such Grantor shall execute Intellectual Property Security
Agreements with respect to the Intellectual Property included in the Collateral
as of the Closing Date, as well as any After-Acquired Intellectual Property, in
substantially the form of Exhibits C-1, C-2, or C-3, as applicable, in order to
record the security interest granted herein to the Second Lien Collateral Agent
for the benefit of the Secured Parties with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and such
Grantor shall promptly execute and deliver, and have recorded, any and all other
agreements, instruments, documents, and papers as the Second Lien Collateral
Agent may reasonably request to evidence the Secured Parties’ security interest
in any such Intellectual Property with any other applicable offices, agencies,
or Governmental Authorities, subject to the Collateral and Guarantee
Requirement.

 

(e)          [Reserved].

 

(f)          Such Grantor shall not permit the inclusion in any contract to
which it hereafter becomes a party of any provision that could or may in any way
materially impair or prevent the creation of a security interest in, or the
assignment of, such Grantor’s rights and interests in any property that
constitutes Material Intellectual Property, or in any Material IP License. With
respect to each Material IP License entered into by such Grantor following the
Closing Date, such Grantor shall ensure that such Material IP License expressly
permits the grant of a security interest therein, and the assignment and
sublicensing of such Material IP License in connection with the exercise of
rights and remedies under Section 5 hereunder.

 

(g)          Such Grantor shall promptly notify the Second Lien Collateral Agent
if it knows that any item of Material Intellectual Property may become (i)
terminated, abandoned, dedicated to the public or placed in the public domain,
(ii) invalid or unenforceable, (iii) subject to any adverse determination or
development regarding such Grantor’s ownership, registration or use or the
validity or enforceability of such item of Intellectual Property (including the
institution of, or any adverse development with respect to (excluding office
actions and similar decisions received in the ordinary course of prosecution of
any application), any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court) or (iv) the subject of any
reversion or termination rights.

 



 19 

 

 

(h)          In the event that any Material Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, diluted or
otherwise violated by another Person, such Grantor shall, (i) promptly take
action, consistent with its reasonable business judgment, to stop such
infringement, misappropriation, dilution or other violation and protect its
rights in such Material Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages, provided
that, with respect to such Material Intellectual Property exclusively licensed
to such Grantor, such Grantor shall take such actions to the extent permitted
under the applicable license, and (ii) promptly notify the Second Lien
Collateral Agent after it learns thereof.

 

4.10          [Reserved].

 

4.11          Government Receivables. If any Grantor shall at any time after the
date of this Agreement acquire or become the beneficiary of Collateral
consisting of Receivables in respect of which the account debtor is a
Governmental Authority, such Grantor shall promptly notify the Second Lien
Collateral Agent if such Receivable is in excess of $5,000,000 (individually)
and, upon the reasonable request of the Second Lien Collateral Agent, shall take
such commercially reasonable steps necessary to perfect the Lien of the Second
Lien Collateral Agent for the benefit of the Secured Parties therein, and make
such Lien enforceable against the account debtor.

 

4.12          Letter of Credit Rights. Concurrently with the delivery of each of
the quarterly financials (or Quarterly Reports) delivered pursuant to
Section 5.04(b) of the Credit Agreement, each Grantor shall provide the Second
Lien Collateral Agent with an amended or supplemented Schedule 9 to reflect such
additional letters of credit with a value in excess of $5,000,000 (individually)
since Schedule 9 was last delivered.

 

4.13          Commercial Tort Claims. Concurrently with the delivery of each of
the quarterly financials (or Quarterly Reports) delivered pursuant to
Section 5.04(b) of the Credit Agreement, each Grantor shall provide the Second
Lien Collateral Agent with an amended or supplemented Schedule 10 to reflect
such additional commercial tort claims with an individual value in excess of
$5,000,000 since Schedule 10 was last delivered.

 

Section 5.     REMEDIAL PROVISIONS

 

5.1          Certain Matters Relating to Receivables.

 

(a)           After an Event of Default that has occurred and is continuing, the
Second Lien Collateral Agent shall have the right to make test verifications of
the Collateral consisting of Receivables in any manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Second Lien Collateral Agent may require in
connection with such test verifications. At any time and from time to time, upon
the Second Lien Collateral Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
reasonably satisfactory to the Second Lien Collateral Agent to furnish to the
Second Lien Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Collateral consisting of
Receivables.

 



 20 

 

 

(b)          The Second Lien Collateral Agent hereby authorizes each Grantor to
collect such Grantor’s Receivables that are Collateral and each Grantor hereby
agrees to continue to collect all amounts due or to become due to such Grantor
under such Receivables and any Supporting Obligation in respect thereof and
diligently exercise each material right it may have under any Receivable and any
such Supporting Obligation, in each case, at its own expense consistent with its
reasonable business judgment; provided, however, that the Second Lien Collateral
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default. If required by the Second
Lien Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Collateral consisting of
Receivables, when collected by any Grantor, (i) shall forthwith (and, in any
event, within two (2) Business Days) be deposited by such Grantor in the exact
form received, duly endorsed by such Grantor to the Second Lien Collateral Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Second Lien Collateral Agent, subject to withdrawal by the Second
Lien Collateral Agent for the account of the Secured Parties only as provided in
Section 5.4, and (ii) until so turned over, shall be held by such Grantor on
behalf of and for the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Collateral consisting of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(c)          If an Event of Default has occurred and is continuing, following
the Second Lien Collateral Agent’s request, each Grantor shall deliver to the
Second Lien Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Collateral
consisting of Receivables, including, without limitation, all original orders,
invoices and shipping receipts.

 

5.2          Communications with Obligors. (a)  The Second Lien Collateral Agent
in its own name or in the name of others may, following contemporaneous written
notice to the Grantors provided no such notice shall be required in the case of
any bankruptcy or insolvency of any Grantor, after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Second Lien Collateral Agent’s
satisfaction the existence, amount and terms of any Collateral consisting of
Receivables.

 

(b)          After the occurrence and during the continuance of an Event of
Default, the Second Lien Collateral Agent may following written notice to the
applicable Grantor, notify, or require any Grantor to notify, the Account Debtor
or counterparty to make all payments under such Receivables directly to the
Second Lien Collateral Agent.

 



 21 

 

 

5.3          Proceeds to be Turned Over To Second Lien Collateral Agent. In
addition to the rights of the Secured Parties specified in Section 5.1 with
respect to payments of Collateral consisting of Receivables, if an Event of
Default shall occur and be continuing and upon Second Lien Collateral Agent’s
written request, all Proceeds received by any Grantor consisting of cash, Cash
Equivalents, checks and other near-cash items shall be held by such Grantor on
behalf of and for the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Second Lien Collateral Agent in the exact form received by such Grantor
(duly endorsed by such Grantor to the Second Lien Collateral Agent, if
required). All Proceeds received by the Second Lien Collateral Agent hereunder
shall be held by the Second Lien Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Second Lien Collateral Agent in a Collateral Account (or by such Grantor on
behalf of and for the Secured Parties) shall continue to be held as collateral
security for all the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 5.4.

 

5.4          Application of Proceeds. Subject to Section 5.4(b) below, the
Agreement Among Lenders and the First-Second Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, at any time at the
Second Lien Collateral Agent’s election, the Second Lien Collateral Agent may
(and, if directed by the Required Lenders, shall), notwithstanding the
provisions of Section 2.08 and Section 2.11 of the Credit Agreement, apply all
or any part of the Collateral and/or net Proceeds thereof (after deducting fees
and expenses as provided in Section 5.5) realized through the exercise by the
Second Lien Collateral Agent of its remedies hereunder, whether or not held in
any Collateral Account, in payment of the Secured Obligations. The Second Lien
Collateral Agent shall apply any such Collateral or Proceeds to be applied in
the following order:

 

First, to the Second Lien Collateral Agent and the Administrative Agent to pay
incurred and unpaid fees, expenses and indemnities under the Loan Documents;

 

Second, to the Administrative Agent in respect of Secured Obligations then due
and owing and remaining unpaid for application by the Administrative Agent in
accordance with the terms of the Credit Agreement;

 

Third, to the Administrative Agent in respect of all Secured Obligations, (other
than those under clause second above) for prepayment of such Secured Obligations
in accordance with the terms of the Credit Agreement; and

 

Fourth, any balance of such Proceeds remaining after a Discharge of the Secured
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same and any Collateral remaining after a Discharge of
the Secured Obligations shall be returned to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same.

 

In addition, with respect to any proceeds of Insurance received by the Second
Lien Collateral Agent, (x) if no Event of Default shall have occurred and be
continuing, (i) such Insurance Proceeds shall be returned to the Grantors if
permitted or required by the Credit Agreement or (ii) if not so permitted or
required by the Credit Agreement, then such Insurance Proceeds shall be applied
in accordance with this Section 5.4(a) and (y) if an Event of Default shall have
occurred and be continuing, then such Insurance Proceeds shall be applied in
accordance with this Section 5.4(a).

 



 22 

 

 

5.5          Code and Other Remedies. (a)  If an Event of Default shall occur
and be continuing, the Second Lien Collateral Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral) and all rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Second Lien Collateral Agent,
without further demand of performance or other demand, defense, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, presentments, protests, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party, on the
internet or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. So long as an Event of Default
shall have occurred and be continuing, the Second Lien Collateral Agent may
store, repair or recondition any Collateral or otherwise prepare any Collateral
for disposal in the manner and to the extent that the Second Lien Collateral
Agent reasonably deems necessary and appropriate. Each Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold or to become the licensor of all or any such Collateral,
free of any right or equity of redemption in any Grantor, which right or equity
is hereby waived and released. For purposes of bidding and making settlement or
payment of the purchase price for all or a portion of the Collateral sold at any
such sale made in accordance with the UCC or other applicable laws, including,
without limitation, the Bankruptcy Code, the Second Lien Collateral Agent, as
agent for and representative of the Secured Parties (but not any Secured Party
or Secured Parties in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing), shall be entitled to credit
bid and use and apply the Secured Obligations (or any portion thereof) as a
credit on account of the purchase price for any Collateral payable by the Second
Lien Collateral Agent at such sale, such amount to be apportioned ratably to the
Secured Obligations of the Secured Parties in accordance with their pro rata
share of such Secured Obligations. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Second Lien Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Second Lien Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Second Lien Collateral Agent may sell
the Collateral without giving any warranties as to the Collateral. The Second
Lien Collateral Agent may specifically disclaim or modify any warranties of
title or the like. The foregoing will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Second Lien Collateral
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives any claims against the
Second Lien Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the Second Lien
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the Second
Lien Collateral Agent’s request, to assemble the Collateral and make it
available to the Second Lien Collateral Agent at places which the Second Lien
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Second Lien Collateral Agent shall have the right to enter onto
the property where any Collateral is located without any obligation to pay rent
and take possession thereof with or without judicial process. The Second Lien
Collateral Agent shall have no obligation to marshal any of the Collateral.

 



 23 

 

 

(b)          The Second Lien Collateral Agent shall deduct from such Proceeds
all reasonable costs and expenses of every kind incurred in connection with the
exercise of its rights and remedies against the Collateral or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable and documented attorneys’ fees and disbursements. Any net
Proceeds remaining after such deductions shall be applied or retained by the
Second Lien Collateral Agent in accordance with Section 5.4. Only after such
application and after the payment by the Second Lien Collateral Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a) of the UCC, need the Second Lien Collateral Agent account for
the surplus, if any, to any Grantor. If the Second Lien Collateral Agent sells
any of the Collateral upon credit, the Grantor will be credited only with
payments actually made by the purchaser and received by the Second Lien
Collateral Agent. In the event the purchaser fails to pay for the Collateral,
the Second Lien Collateral Agent may resell the Collateral and the applicable
Grantor shall be credited with proceeds of the sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by it or them of
any rights hereunder.

 

(c)          In the event of any Disposition of any of the Intellectual
Property, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Second Lien Collateral Agent or its designee with such
Grantor’s know-how and expertise, and with documents and things embodying the
same, relating to the exploitation of such Intellectual Property, including the
manufacture, distribution, advertising and sale of products or the provision of
services under such Intellectual Property, and such Grantor’s customer lists and
other records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of such products and services.

 



 24 

 

 

(d)          For the purpose of enabling the Second Lien Collateral Agent to
exercise rights and remedies under this Section 5.5 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, license out, convey, transfer or grant options to purchase
any Collateral) at such time as the Second Lien Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Second Lien Collateral Agent, for the benefit of the Secured
Parties, (i) an irrevocable, nonexclusive, and assignable license or sublicense
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, and exercisable only upon the occurrence and continuance of an Event
of Default, to use, practice, license, sublicense, and otherwise exploit any and
all Intellectual Property now owned or licensed or hereafter acquired or
licensed by such Grantor (which license shall include access to all media in
which any of the licensed items may be recorded or stored and to all software
and programs used for the compilation or printout thereof) and (ii) an
irrevocable license (without payment of rent or other compensation to such
Grantor) to use, operate and occupy all real property owned, operated, leased,
subleased, or otherwise occupied by such Grantor.

 

5.6          Effect of Securities Laws.    Each Grantor recognizes that the
Second Lien Collateral Agent may be unable to effect a public sale of any or all
of the Pledged Equity Interests or the Pledged Debt Securities by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Second Lien
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Equity Interests or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

5.7          Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency, all in accordance with
and subject to the Credit Agreement.

 

Section 6.     POWER OF ATTORNEY

 

6.1          Second Lien Collateral Agent’s Appointment as Attorney-in-Fact,
Etc. (a)  Each Grantor hereby irrevocably constitutes and appoints the Second
Lien Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take such appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Second Lien Collateral Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 



 25 

 

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Second Lien Collateral Agent for the purpose of collecting any and all such
moneys due under any Receivable or with respect to any other Collateral whenever
payable;

 

(ii)          in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Second Lien Collateral Agent may request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or purchase any insurance called for
by the terms of the Loan Documents and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)         execute, in connection with any sale provided for in Section 5.5 or
5.6, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)          (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Second Lien Collateral Agent or as the Second Lien Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and endorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Second Lien
Collateral Agent may deem appropriate; (7) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Second Lien Collateral Agent shall
in its sole discretion determine, subject to the First-Second Intercreditor
Agreement; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Second Lien Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Second Lien Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Second Lien Collateral Agent deems necessary to protect, preserve or realize
upon the Collateral and the Secured Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 



 26 

 

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Second Lien
Collateral Agent agrees that, except as provided in Section 6.1(b), it will not
exercise any rights under the power of attorney provided for in this
Section 6.1(a) unless an Event of Default shall have occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Second Lien Collateral Agent, at its option,
but without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however, that unless
an Event of Default has occurred and is continuing or time is of the essence,
the Second Lien Collateral Agent shall not exercise this power without first
making demand on the Grantor and the Grantor failing to promptly comply
therewith.

 

(c)          [Reserved].

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until a Discharge of the Secured Obligations.

 

6.2          Authorization of Financing Statements. Each Grantor acknowledges
that pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Second Lien Collateral Agent is authorized to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Second Lien Collateral Agent reasonably determines necessary and
appropriate to perfect or maintain the perfection of the security interests of
the Second Lien Collateral Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property” of the such Grantor, whether now owned or hereafter existing or
acquired by the such Grantor or such other description as the Second Lien
Collateral Agent, in its sole judgment, determines is necessary or advisable. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

 

6.3          Further Assurances. Each Grantor agrees that from time to time, at
the expense of such Grantor, it shall, subject to the Collateral and Guarantee
Requirement, promptly execute and deliver (subject to the First-Second
Intercreditor Agreement) all further instruments and documents and take all
commercially reasonable further action that may be necessary or desirable, or
that the Second Lien Collateral Agent may reasonably request, in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Second Lien
Collateral Agent to exercise and enforce its rights and remedies hereunder in
respect of any Collateral.

 



 27 

 

 

Section 7.     Lien absolute; waiver of suretyship defenses

 

7.1          Lien Absolute, Waivers   (a) All rights of Second Lien Collateral
Agent hereunder, and all obligations of Grantors hereunder, shall be absolute
and unconditional irrespective of, shall not be affected by, and shall remain in
full force and effect without regard to, and hereby waives all, rights, claims
or defenses that it might otherwise have (now or in the future) with respect to,
in each case, each of the following (whether or not such Grantor has knowledge
thereof):

 

(i)          the validity or enforceability of the Credit Agreement or any other
Loan Document, any of the Secured Obligations or any guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party;

 

(ii)         any renewal, extension or acceleration of, or any increase in the
amount of the Secured Obligations, or any amendment, supplement, modification or
waiver of, or any consent to departure from, the Loan Documents;

 

(iii)        any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Loan Documents, at law, in equity or otherwise) with respect
to the Secured Obligations or any agreement relating thereto, or with respect to
any other guaranty of or security for the payment of the Secured Obligations;

 

(iv)        any change, reorganization or termination of the corporate structure
or existence of Borrower or any other Grantor or any of their Subsidiaries and
any corresponding restructuring of the Secured Obligations;

 

(v)         any settlement, compromise, release, or discharge of, or acceptance
or refusal of any offer of payment or performance with respect to, or any
substitutions for, the Secured Obligations or any subordination of the Secured
Obligations to any other obligations;

 

(vi)        the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;

 

(vii)        any exercise of remedies with respect to any security for the
Secured Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Secured Obligations)
at such time and in such order and in such manner as the Second Lien Collateral
Agent and the Secured Parties may decide and whether or not every aspect thereof
is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Grantor would otherwise have and without limiting the generality of the
foregoing or any other provisions hereof, each Grantor hereby expressly waives
any and all benefits which might otherwise be available to such Grantor under
applicable law, including, without limitation, California Civil Code Sections
2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433; and

 



 28 

 

 

(viii)       any other circumstance whatsoever which may or might in any manner
or to any extent vary the risk of any Grantor as an obligor in respect of the
Secured Obligations or which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Grantor for the
Secured Obligations, or of such Grantor under the guarantee contained in the
Credit Agreement or of any security interest granted by any Grantor, whether in
a Bankruptcy Proceeding or in any other instance.

 

(b)          In addition each Grantor further waives any and all other defenses,
set- offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, the
Borrower or any other Grantor or Person against any Secured Party, including,
without limitation, failure of consideration, breach of warranty, statute of
frauds, statute of limitations, accord and satisfaction and usury.

 

(c)          Each Grantor waives diligence, presentment, protest, marshaling,
demand for payment, notice of dishonor, notice of default and notice of
nonpayment to or upon the Borrower or any of the other Grantors with respect to
the Secured Obligations. Except for notices provided for herein, each Grantor
hereby waives notice (to the extent permitted by applicable law) of any kind in
connection with this Agreement or any collateral securing the Secured
Obligations, including, without limitation, the Collateral. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Grantor, Second Lien Collateral Agent may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by Second Lien Collateral Agent to
make any such demand, to pursue such other rights or remedies or to collect any
payments from Borrower, any other Grantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of Borrower, any other Grantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Secured Party against any Grantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

Section 8.     the Second Lien Collateral Agent

 

8.1          Authority of Second Lien Collateral Agent. (a) Each Grantor
acknowledges that the rights and responsibilities of the Second Lien Collateral
Agent under this Agreement with respect to any action taken by the Second Lien
Collateral Agent or the exercise or non-exercise by the Second Lien Collateral
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Second Lien Collateral Agent and the other Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Second
Lien Collateral Agent and the Grantors, the Second Lien Collateral Agent shall
be conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 



 29 

 

 

(b)          The Second Lien Collateral Agent has been appointed to act as
Second Lien Collateral Agent hereunder by the Lenders and, by their acceptance
of the benefits hereof, the other Secured Parties. The Second Lien Collateral
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement and the
Credit Agreement. The provisions of the Credit Agreement relating to the Second
Lien Collateral Agent, including without limitation, the provisions relating to
resignation or removal of the Second Lien Collateral Agent (subject to
Section 8.3(e) hereof) and the powers and duties and immunities of the Second
Lien Collateral Agent, are incorporated herein by this reference and shall
survive any termination of the Credit Agreement.

 

8.2          Duty of Second Lien Collateral Agent. The Second Lien Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Second Lien
Collateral Agent deals with similar property for its own account. Neither the
Second Lien Collateral Agent nor any other Secured Party nor any of their
respective officers, directors, partners, employees, agents, attorneys or other
advisors, attorneys-in-fact or affiliates shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.

 

8.3          Exculpation of the Second Lien Collateral Agent. (a) The Second
Lien Collateral Agent shall not be responsible to any Secured Party for the
execution, effectiveness, genuineness, validity, enforceability, collectability
or sufficiency hereof or of any Security Document or the validity or perfection
of any security interest or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Second Lien Collateral Agent to the
Secured Parties or by or on behalf of any Secured Party to the Second Lien
Collateral Agent or any Secured Party in connection with the Security Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Loan Party or any other Person liable for the payment of
any Secured Obligations, nor shall the Second Lien Collateral Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Security
Documents or as to the existence or possible existence of any Event of Default
or Default or to make any disclosures with respect to the foregoing.

 



 30 

 

 

(b)          Neither the Second Lien Collateral Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Secured Parties
for any action taken or omitted by the Second Lien Collateral Agent under or in
connection with any of the Security Documents except to the extent caused solely
and proximately by the Second Lien Collateral Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. The Second Lien Collateral Agent shall be entitled to
refrain from any act or the taking of any action in connection herewith or any
of the Security Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the Second Lien
Collateral Agent shall have been instructed in respect thereof by the Required
Lenders and, upon such instruction, the Second Lien Collateral Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such written
instructions. Without prejudice to the generality of the foregoing, (i) the
Second Lien Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Grantors and their Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Secured Party shall have any right of
action whatsoever against the Second Lien Collateral Agent as a result of the
Second Lien Collateral Agent acting or refraining from acting hereunder or under
any of the Security Documents in accordance with the Credit Agreement.

 

(c)          Without limiting the indemnification provisions of the Credit
Agreement, each of the Secured Parties not party to the Credit Agreement
severally agrees to indemnify the Second Lien Collateral Agent, to the extent
that the Second Lien Collateral Agent shall not have been reimbursed by any Loan
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against the Second Lien Collateral Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the Security Documents or otherwise in its capacity as the Second Lien
Collateral Agent in any way relating to or arising out of this Agreement or the
Security Documents; provided, no such Secured Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely and
proximately from the Second Lien Collateral Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. If any indemnity furnished to the Second Lien Collateral
Agent for any purpose shall, in the opinion of the Second Lien Collateral Agent,
be insufficient or become impaired, the Second Lien Collateral Agent may call
for additional indemnity and cease, or not commence, to do the acts
insufficiently indemnified against until such additional indemnity is furnished.

 



 31 

 

 

(d)          No direction given to the Second Lien Collateral Agent which
imposes, or purports to impose, upon the Second Lien Collateral Agent any
obligation not set forth in or arising under this Agreement or any Security
Document accepted or entered into by the Second Lien Collateral Agent shall be
binding upon the Second Lien Collateral Agent.

 

(e)          Prior to the Discharge of the Secured Obligations, the Second Lien
Collateral Agent may resign at any time in accordance with Section 8.06 of the
Credit Agreement. After the Second Lien Collateral Agent’s resignation in
accordance with Section 8.06 of the Credit Agreement, the provisions of
Section 8 hereof and of Section 8 of the Credit Agreement shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Second Lien Collateral Agent. Upon the acceptance of
any appointment as the Second Lien Collateral Agent by a successor Second Lien
Collateral Agent in accordance with Section 8.06 of the Credit Agreement, the
retiring Second Lien Collateral Agent shall promptly transfer all Collateral
within its possession or control to the possession or control of the successor
Second Lien Collateral Agent and shall execute and deliver such notices,
instructions and assignments as may be necessary or desirable to transfer the
rights of the Second Lien Collateral Agent in respect of the Collateral to the
successor Second Lien Collateral Agent.

 

8.4          Delegation of Duties.    The Second Lien Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Security Document by or through any one or more
sub-agents appointed by the Second Lien Collateral Agent and the Second Lien
Collateral Agent shall not be liable or responsible for the actions or omissions
of any such sub-agent appointed with due care. The Second Lien Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8 shall apply to any such sub-agent and to any of
the Affiliates of the Second Lien Collateral Agent and any such sub-agents, and
shall apply to their respective activities as if such sub-agent and Affiliates
were named herein in connection with the transactions contemplated hereby and by
the Security Documents. Notwithstanding anything herein to the contrary, each
sub-agent appointed by the Second Lien Collateral Agent or Affiliate of the
Second Lien Collateral Agent or Affiliate of any such sub-agent shall be a third
party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Secured Parties, and such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent or Affiliate
acting in such capacity.

 

8.5          No Individual Foreclosure, Etc. No Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
guarantee of the Secured Obligations except to the extent expressly contemplated
by this Agreement or the other Loan Documents, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Second Lien Collateral Agent on behalf of the Secured Parties in
accordance with the terms thereof. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the guarantees of the Secured Obligations provided hereunder and under any
other Loan Documents, to have agreed to the foregoing provisions and the other
provisions of this Agreement. Without limiting the generality of the foregoing,
each Secured Party authorizes the Second Lien Collateral Agent to credit bid all
or any part of the Secured Obligations held by it.

 



 32 

 

 

8.6          Collateral Agent. Article VIII of the Credit Agreement is
incorporated by reference mutatis mutandis. The Second Lien Collateral Agent has
executed this Agreement as directed under and in accordance with the Credit
Agreement and will perform this Agreement solely in its capacity as Second Lien
Collateral Agent. In performing under this Agreement, the Second Lien Collateral
Agent shall have all such rights, protections and immunities granted it under
the Second Lien Credit Agreement.

 

Section 9.     MISCELLANEOUS

 

9.1          Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Grantor and the Second Lien
Collateral Agent, provided that any provision of this Agreement imposing
obligations on any Grantor may be waived by the Second Lien Collateral Agent in
a written instrument executed by the Second Lien Collateral Agent. After the
Discharge of the Secured Obligations, the provisions of this Agreement may be
waived, amended, supplemented or otherwise modified by a written instrument
executed by each Grantor. Notwithstanding anything to the contrary contained in
this Section 9.1, the Borrowers may amend the Schedules upon notice to Agent.

 

9.2          Notices. All notices and other communications provided for herein
to or upon the Second Lien Collateral Agent or any Grantor hereunder shall be
effected in the manner provided for in Section 9.01 of the Credit Agreement.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 9.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

9.4          Enforcement Expenses; Indemnification. Each Grantor agrees to (a)
pay or reimburse each Secured Party for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and (b) indemnify each
Secured Party, in each case to the same extent that the Borrower is obligated to
do so pursuant to Section 9.05 of the Credit Agreement. The agreements in this
Section shall survive repayment of the Secured Obligations and all other amounts
payable under the Credit Agreement and the other Loan Documents.

 



 33 

 

 

9.5          Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns; provided that no Grantor may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the Second Lien Collateral Agent, unless permitted
under the Credit Agreement, and any such assignment or transfer without such
consent shall be null and void and (ii) and no Secured Party may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
the Loan Documents.

 

9.6          Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness owing by such Secured Party
to or for the credit or the account of such Grantor, or any part thereof in such
amounts as such Secured Party may elect, against any and all of the obligations
of such Grantor to such Secured Party hereunder, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as such
Secured Party may elect, whether or not any Secured Party has made any demand
for payment and although such obligations may be unmatured, provided that, if
such Secured Party is a Lender, it complies with Section 9.06 of the Credit
Agreement. Each Secured Party exercising any right of set-off shall notify such
Grantor promptly of any such set-off and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Secured Party under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Secured Party may have.

 

9.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart to this Agreement by facsimile (or other electronic) transmission
pursuant to procedures approved by the Administrative Agent shall be as
effective as delivery of a manually signed original.

 

9.8          Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

9.9          Section Headings. The Section headings and Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 



 34 

 

 

9.10       Integration/Conflict. This Agreement and the other Loan Documents
represent the entire agreement of the Grantors, the Second Lien Collateral Agent
and the other Secured Parties with respect to the subject matter hereof and
thereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by the Second Lien
Collateral Agent or any other Secured Party relative to the subject matter
hereof and thereof not expressly set forth or referred to herein or therein. In
the event that any of the Collateral hereunder is also subject to a valid and
enforceable Lien under the terms of a Mortgage securing the Secured Obligations
and the terms thereof are inconsistent with the terms of this Agreement, then
with respect to such Collateral, the terms of such Mortgage shall control in the
case of fixtures and real property leases, letting and licenses of, and
contracts and agreements relating to the lease of, real property, and the terms
of this Agreement shall control in the case of all other Collateral. In the
event of any conflict between the terms of this Agreement and this Credit
Agreement, the terms of the Credit Agreement shall govern and control.

 

9.11       GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

9.12       Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York sitting in the Borough of Manhattan, and appellate courts from any
thereof;

 

(b)          agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)          agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law and that nothing in this agreement or any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against such Grantor or any of its assets in the courts of any
jurisdiction;

 

(d)          waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);

 



 35 

 

 

(e)          consents to service of process in the manner provided in
Section 9.17 of the Credit Agreement (and agrees that nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law); and

 

(f)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.

 

9.13       Acknowledgments. Each Grantor hereby acknowledges that:

 

(a)          in connection with all aspects of each transaction contemplated
hereby, it has consulted its own legal advisors to the extent it has deemed
appropriate;

 

(b)          no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents and the provisions of Section 9.23 of the Credit Agreement are
incorporated herein, mutatis mutandis (to apply to this Agreement rather than
the Credit Agreement), and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

9.14       Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 5.11 of the Credit
Agreement shall become a Grantor as required by the Credit Agreement for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

 

9.15       Releases. (a) The Collateral shall be released from the Liens created
hereby as set forth in Section 9.20 of the Credit Agreement and Section 2(a) of
this Agreement. This Agreement and all obligations (other than those expressly
stated to survive such termination) of the Second Lien Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors upon a Discharge of the Secured Obligations.

 

(b)          Each Grantor acknowledges that, except upon release pursuant to
clause (a) above, it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
originally filed in connection herewith without the prior written consent of the
Second Lien Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 



 36 

 

 

9.16          Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, SECOND LIEN
COLLATERAL AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[Remainder of page left intentionally blank.]

 

 37 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Second Lien
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

  GRANTORS:       DIFFERENTIAL BRANDS GROUP INC.         By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title: Secretary       DBG HOLDINGS SUBSIDIARY INC.    
    By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary       DBG
SUBSIDIARY INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary       HUDSON CLOTHING HOLDINGS, INC.         By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary       HUDSON CLOTHING, LLC         By:
/s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary       DFBG SWIMS,
LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

  HC ACQUISITION HOLDINGS, INC.         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary       RG PARENT LLC         By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title: Secretary       ROBERT GRAHAM HOLDINGS, LLC    
    By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary      
ROBERT GRAHAM DESIGNS, LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow
  Title: Secretary       ROBERT GRAHAM RETAIL LLC         By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title: Secretary       RGH GROUP LLC         By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

  MARCO BRUNELLI IP, LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary       CENTRIC BRANDS HOLDING LLC         By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title: Secretary       AMERICAN MARKETING ENTERPRISES
INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary  
    BRIEFLY STATED HOLDINGS INC.         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary       BRIEFLY STATED INC.         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary       GBG JEWELRY INC.      
  By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

  KHQ INVESTMENT LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary       KHQ ATHLETICS LLC         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary       ROSETTI HANDBAGS AND ACCESSORIES, LTD.  
      By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary       GBG
ACCESSORIES GROUP LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary       GBG SOCKS LLC         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary       VZI INVESTMENT CORP.         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

  GBG-BCBG LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary       GBG-BCBG RETAIL LLC         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary       GBG DENIM USA, LLC         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary       GBG BEAUTY LLC        
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary       ADDED
EXTRAS LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary       LOTTA LUV BEAUTY LLC         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

  GBG WEST LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary       F&T APPAREL LLC         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary       GBG DENIM RETAIL LLC         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary       INNOVO WEST SALES,
INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary  
    CENTRIC BEBE LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

  SECOND LIEN COLLATERAL AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as
Second Lien Collateral Agent         By: /s/Lisa Dowd     Name: Lisa Dowd    
Title: Vice President

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

Schedule 1

 

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

 

Schedule 2

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

Schedule 3

 

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE

 

Schedule 4

 

LOCATION OF INVENTORY AND EQUIPMENT

 



 



 

Schedule 5

 

LOCATION OF INVENTORY AND EQUIPMENT (WITH BAILEES, WAREHOUSEMAN OR SIMILAR
PARTIES)

 

Schedule 6

 

GOVERNMENT RECEIVABLES

 

Signature Page to SECOND LIEN Collateral Agreement

 

   

 

 

Schedule 7

 

Copyrights and Copyright Applications:

 

[Attached]

 

Patent and Patent Applications:

 

[Attached]

 

Trademarks and Trademark Applications:

 

[Attached]

Schedule 8

 

VEHICLES

 

Schedule 9

 

LETTER OF CREDIT RIGHTS

 

Schedule 10

 

COMMERCIAL TORT CLAIMS

 

 10 

 

 

Exhibit A to

Second Lien Collateral Agreement

 

FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of _______ ___, ____, is made by and
among _______________, a __________ corporation (the “Grantor”), U.S. Bank
National Association, as Second Lien Collateral Agent (in such capacity, the
“Second Lien Collateral Agent”) for the Secured Parties (as defined in the
Second Lien Collateral Agreement referred to below), and ____________, a
____________ corporation (the “Issuer”).

 

WHEREAS, the Grantor has granted to the Second Lien Collateral Agent, for the
benefit of the Secured Parties, a security interest in any Uncertificated
Security of the Issuer owned by the Grantor from time to time (collectively, the
“Pledged Securities”), and all Proceeds thereof (collectively, with the Pledged
Securities, the “Collateral”) pursuant to a Second Lien Collateral Agreement,
dated as of October 29, 2018 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Second Lien Collateral Agreement”), among the
Grantor and the other persons party thereto as grantors in favor of the Second
Lien Collateral Agent.

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Second Lien Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.     Notice of Security Interest. The Grantor, the Second Lien
Collateral Agent and the Issuer are entering into this Control Agreement to
perfect, and to confirm the priority of, the security interest of the Second
Lien Collateral Agent, for the benefit of the Secured Parties, in the
Collateral. The Issuer acknowledges that this Control Agreement constitutes
written notification to the Issuer of the Second Lien Collateral Agent’s
security interest in the Collateral. The Issuer agrees to promptly record in its
books and records the pledge of the Pledged Securities in accordance with the
Security Agreement and, following the occurrence and during the continuance of
an Event of Default for which notice of acceleration has been given, following
the reasonable request by the Second Lien Collateral Agent, to register the
Second Lien Collateral Agent as the registered owner of any or all of the
Pledged Securities. The Issuer acknowledges that the Second Lien Collateral
Agent has control over the Collateral.

 

SECTION 2.     Collateral. The Issuer hereby represents and warrants to, and
agrees with the Grantor and the Second Lien Collateral Agent that (i) the terms
of any limited liability company interests or partnership interests included in
the Collateral from time to time shall expressly provide that they are
securities governed by Article 8 of the Uniform Commercial Code in effect from
time to time in the State of [ISSUER’S JURISDICTION], (ii) the Pledged
Securities are uncertificated securities, (iii) the issuer’s jurisdiction is,
and during the term of this Control Agreement shall remain, the State of
[ISSUER’S JURISDICTION], (iv) Schedule 1 contains a true and complete
description of the Pledged Securities as of the Closing Date and (v) except for
the claims and interests of the Second Lien Collateral Agent and the Grantor in
the Collateral, the Issuer does not know of any claim to or security interest or
other interest in the Collateral.

 



 10 

 

 

SECTION 3.     Control. The Issuer hereby agrees, following written direction
from the Second Lien Collateral Agent and without further consent from the
Grantor to, upon the occurrence and during the continuance of an Event of
Default for which notice of acceleration has been given: (i) comply with any
instruction received by it from the Second Lien Collateral Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of the Collateral Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Second Lien Collateral Agent.

 

SECTION 4.     Other Agreements. The Issuer shall notify promptly the Second
Lien Collateral Agent and the Grantor if any other person asserts any lien,
encumbrance, claim (including any adverse claim) or security interest in or
against any of the Collateral. In the event of any conflict between the
provisions of this Control Agreement and any other agreement governing the
Pledged Securities or the Collateral, the provisions of this Control Agreement
shall control.

 

SECTION 5.     Protection of Issuer. The Issuer may rely and shall be protected
in acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

 

SECTION 6.     Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Second Lien
Collateral Agent that (i) the Discharge of the Secured Obligations has occurred,
or (ii) all of the Collateral has been released, whichever is sooner, and the
Issuer shall thereafter be relieved of all duties and obligations hereunder.

 

SECTION 7.     Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or [three (3) days] after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, to the Grantor’s and the Second Lien Collateral Agent’s addresses as
set forth in the Second Lien Collateral Agreement, and to the Issuer’s address
as set forth below, or to such other address as any party may give to the others
in writing for such purpose:

 

[Name of Issuer]

[Address of Issuer]

Attention:______________________

Telephone: (     )      -______________

Telecopy: (     )      -_______________

 



 A-2 

 

 

SECTION 8.     Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

 

SECTION 9.     Entire Agreement. This Control Agreement and the Second Lien
Collateral Agreement constitute the entire agreement and supersede all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

 

SECTION 10.     Execution in Counterparts. This Control Agreement may be
executed in any number of counterparts by one or more parties to this Control
Agreement and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Control Agreement by facsimile or other electronic transmission (e.g.,
“pdf”, or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 11.     Successors and Assigns. The provisions of this Control Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns, provided that neither the Grantor
nor the Issuer may assign, transfer or delegate any of its rights or obligations
under this Control Agreement without the prior written consent of the Second
Lien Collateral Agent and any such assignment, transfer or delegation without
such consent shall be null and void.

 

SECTION 12.     Severability. In the event any one or more of the provisions
contained in this Control Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 13.     Section Headings. The Section headings used in this Control
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

SECTION 14.     Submission to Jurisdiction; Waivers. Each of the Grantor and the
Issuer hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Control Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

 



 A-3 

 

 

(b)          agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)          agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law and that nothing in this Control
Agreement shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this Control Agreement or any other
Loan Document against the Grantor or any of its assets in the courts of any
jurisdiction;

 

(d)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(e)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 7 of this Control Agreement or at such other
address of which the Second Lien Collateral Agent shall have been notified
pursuant thereto;

 

(f)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and

 

(g)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.

 

SECTION 15.     GOVERNING LAW AND JURISDICTION. THIS CONTROL AGREEMENT HAS BEEN
DELIVERED TO AND ACCEPTED BY THE SECOND LIEN COLLATERAL AGENT AND WILL BE DEEMED
TO BE MADE IN THE STATE OF NEW YORK. THIS CONTROL AGREEMENT AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS CONTROL AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW OF GOVERNING PERFECTION AND EFFECT OF PERFECTION OR PRIORITY
OF THE SECURITY INTERESTS).

 

SECTION 16.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS CONTROL AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON
LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, SECOND LIEN COLLATERAL AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE, THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
CONTROL AGREEMENT BY, AMONG OTHER THINS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 



 A-4 

 

 

SECTION 17.     First-Second Intercreditor Agreement Governs. Notwithstanding
anything herein to the contrary, the Liens granted to the Collateral Agent
pursuant to this Agreement in any Collateral and the exercise of any right or
remedy by the Collateral Agent with respect to any Collateral hereunder are
subject to the provisions of the First-Second Intercreditor Agreement. In the
event of any conflict between the terms of the First-Second Intercreditor
Agreement and this Agreement, the terms of the First-Second Intercreditor
Agreement shall govern and control.

 

SECTION 18.     Collateral Agent. The Second Lien Collateral Agent has executed
this Agreement as directed under and in accordance with the Credit Agreement and
will perform this Agreement solely as Second Lien Collateral Agent. In
performing under this Agreement, the Second Lien Collateral Agent shall have all
such rights, protections and immunities granted to it under the Credit
Agreement.

 

 A-5 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

  [NAME OF GRANTOR]         By:       Name:     Title:         U.S. BANK
NATIONAL ASSOCIATION, as Second Lien Collateral Agent         By:       Name:  
  Title:         [NAME OF ISSUER]         By:       Name:     Title:

 

 A-6 

 

 

EXHIBIT B-1

TO SECOND LIEN COLLATERAL AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 20[__] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each a “Grantor” and collectively, the “Grantors”) in favor of U.S. Bank
National Association, Second Lien Collateral Agent for the Secured Parties (in
such capacity and together with its successors and assigns in such capacity, the
“Second Lien Collateral Agent”).

 

WHEREAS, pursuant to that certain Second Lien Credit Agreement dated as of
October 29, 2018 by and among DIFFERENTIAL BRANDS GROUP INC., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), the
Second Lien Collateral Agent for the Lenders, and the other parties from time to
time party thereto (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and conditions set forth therein, to the Borrower; and

 

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Second Lien Collateral Agreement dated as of October 29,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Lien Collateral Agreement”) between each of the Grantors and
the Second Lien Collateral Agent, pursuant to which each of the Grantors
assigned, transferred and granted to the Second Lien Collateral Agent, for the
benefit of the Secured Parties, a security interest in the Copyright Collateral
(as defined below);

 

WHEREAS, pursuant to the Second Lien Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Second Lien Collateral Agent, for the benefit of the Secured
Parties, with the United States Copyright Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Second Lien Collateral Agent as
follows:

 

SECTION 1.     Defined Terms

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Second Lien Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 



 EXHIBIT B-1 

 

 

SECTION 2.     Grant of Security Interest

 

Each Grantor hereby collaterally assigns, pledges and grants to the Second Lien
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the following property, in each case, wherever located and now owned or
at any time hereafter acquired and owned by such Grantor (collectively, the
“Copyright Collateral”) as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a)          all works of authorship and all intellectual property rights
therein, all United States and foreign copyrights (whether or not the underlying
works of authorship have been published), including but not limited to
copyrights in software and databases, all designs (including but not limited to
all industrial designs, “Protected Designs” within the meaning of 17 U.S.C. 1301
et. Seq. and Community designs), and all “Mask Works” (as defined in 17 U.S.C.
901 of the U.S. Copyright Act), whether registered or unregistered, and with
respect to any and all of the foregoing: (i) all registrations and applications
for registration thereof including, without limitation, the registrations and
applications listed in Schedule A attached hereto, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof, (iv)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world
(collectively “Copyrights”); and

 

(b)          all agreements, licenses and covenants pursuant to which such
Grantor has been granted exclusive rights in any registered Copyrights or has
otherwise been granted or has granted a covenant not to sue for infringement or
other violation of any registered Copyrights, including, without limitation,
each agreement listed in Schedule A attached hereto.

 

SECTION 3.     Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Second Lien Collateral
Agent, for the benefit of the Secured Parties, pursuant to the Second Lien
Collateral Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Second Lien Collateral Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Second Lien Collateral Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Second Lien Collateral Agreement, the provisions of the Second Lien
Collateral Agreement shall control.

 



 EXHIBIT B-1 

 

 

SECTION 4.     Governing Law

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OF THE SECURITY INTERESTS).

 

SECTION 5.     Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract. Delivery of an executed counterpart to this Agreement by
facsimile (or other electronic) transmission pursuant to procedures approved by
the Administrative Agent shall be as effective as delivery of a manually signed
original.

 

SECTION 6. Collateral Agent

 

The Second Lien Collateral Agent has executed this Agreement as directed under
and in accordance with the Credit Agreement and will perform this Agreement
solely as Second Lien Collateral Agent. In performing under this Agreement, the
Second Lien Collateral Agent shall have all such rights, protections and
immunities granted to it under the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

 EXHIBIT B-1 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR],   as Grantor         By:       Name:     Title:

 

 EXHIBIT B-1 

 

 

Accepted and Agreed:       U.S. BANK NATIONAL ASSOCIATION,   as Second Lien
Collateral Agent         By:       Name:     Title:  

 

 EXHIBIT B-1 

 

 

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

Title   Registration No.   Registration Date                              

 

COPYRIGHT APPLICATIONS

 



Title  

Application /

Case No.

  Filing Date                              

 

EXCLUSIVE COPYRIGHT LICENSES

 



Description of Copyright

License

  Name of Licensor  

Registration Number of

underlying Copyright

                             

 

 EXHIBIT B-1 

 

 

EXHIBIT B-2

TO SECOND LIEN COLLATERAL AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of U.S. Bank
National Association, as Second Lien Collateral Agent for the Secured Parties
(in such capacity and together with its successors and assigns in such capacity,
the “Second Lien Collateral Agent”).

 

WHEREAS, pursuant to that certain Second Lien Credit Agreement dated as of
October 29, 2018 by and among DIFFERENTIAL BRANDS GROUP INC., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), the
Second Lien Collateral Agent for the Lenders, and the other parties from time to
time party thereto (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and conditions set forth therein, to the Borrower; and

 

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Second Lien Collateral Agreement dated as of October 29,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Lien Collateral Agreement”) between each of the Grantors and
the Second Lien Collateral Agent, pursuant to which each of the Grantors
assigned, transferred and granted to the Second Lien Collateral Agent, for the
benefit of the Secured Parties, a security interest in the Patent Collateral (as
defined below);

 

WHEREAS, pursuant to the Second Lien Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Second Lien Collateral Agent, for the benefit of the Secured
Parties, with the United States Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Second Lien Collateral Agent as
follows:

 

SECTION 1. Defined Terms

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Second Lien Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 



 EXHIBIT B-2 

 

 

SECTION 2. Grant of Security Interest.

 

Each Grantor hereby collaterally assigns, pledges and grants to the Second Lien
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the following property, in each case, wherever located and now owned or
at any time hereafter acquired and owned by such Grantor (collectively, the
“Patent Collateral”) as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

all patentable inventions and designs, all United States, foreign, and
multinational patents, certificates of invention, and similar industrial
property rights, and applications for any of the foregoing, including without
limitation: (i) each patent and patent application listed in Schedule A attached
hereto (ii) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all inventions and improvements described and claimed therein, (iv) all rights
to sue or otherwise recover for any past, present and future infringement or
other violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto,
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto, and (vi) all other rights of any accruing
thereunder or pertaining thereto throughout the world.

 

SECTION 3.     Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Second Lien Collateral
Agent, for the benefit of the Secured Parties, pursuant to the Second Lien
Collateral Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Second Lien Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Second Lien Collateral Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Second Lien Collateral Agreement, the provisions of the Second Lien
Collateral Agreement shall control.

 

SECTION 4.     Governing Law

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OF THE SECURITY INTERESTS).

 



 EXHIBIT B-2 

 

 

SECTION 5.     Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract. Delivery of an executed counterpart to this Agreement by
facsimile (or other electronic) transmission pursuant to procedures approved by
the Administrative Agent shall be as effective as delivery of a manually signed
original.

 

SECTION 6. Collateral Agent

 

The Second Lien Collateral Agent has executed this Agreement as directed under
and in accordance with the Credit Agreement and will perform this Agreement
solely as Second Lien Collateral Agent. In performing under this Agreement, the
Second Lien Collateral Agent shall have all such rights, protections and
immunities granted to it under the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

 EXHIBIT B-2 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR],   as Grantor         By:       Name:     Title:

 

 EXHIBIT B-2 

 

 

Accepted and Agreed:       U.S. BANK NATIONAL ASSOCIATION,   as Second Lien
Collateral Agent         By:       Name:     Title:  

 

 EXHIBIT B-2 

 

 

SCHEDULE A

to

PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 



Title  

Application

No.

  Filing Date   Patent No.   Issue Date                                        
             

 

 EXHIBIT B-2 

 

 

EXHIBIT B-3

TO SECOND LIEN COLLATERAL AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of U.S. Bank
National Association, Second Lien Collateral Agent for the Secured Parties (in
such capacity and together with its successors and assigns in such capacity, the
“Second Lien Collateral Agent”).

 

WHEREAS, pursuant to that certain Second Lien Credit Agreement dated as of
October 29, 2018 by and among DIFFERENTIAL BRANDS GROUP INC., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), the
Second Lien Collateral Agent for the Lenders, and the other parties from time to
time party thereto (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and conditions set forth therein, to the Borrower; and

 

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Second Lien Collateral Agreement dated as of October 29,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Lien Collateral Agreement”) between each of the Grantors and
the Second Lien Collateral Agent, pursuant to which each of the Grantors
assigned, transferred and granted to the Second Lien Collateral Agent, for the
benefit of the Secured Parties, a security interest in the Trademark Collateral
(as defined below);

 

WHEREAS, pursuant to the Second Lien Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Second Lien Collateral Agent, for the benefit of the Secured
Parties, with the United States Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Second Lien Collateral Agent as
follows:

 

SECTION 1.     Defined Terms

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Second Lien Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 



 EXHIBIT B-3 

 

 

SECTION 2.     Grant of Security Interest in Trademark Collateral

 

SECTION 2.1     Grant of Security. Each Grantor hereby collaterally assigns,
pledges and grants to the Second Lien Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property, in each
case, wherever located and now owned or at any time hereafter acquired and owned
by such Grantor (collectively, the “Trademark Collateral”) as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

all domestic, foreign and multinational trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
dress, trade styles, logos, Internet domain names, other indicia of origin or
source identification, and general intangibles of a like nature, whether
registered or unregistered, and with respect to any and all of the foregoing:
(i) all registrations and applications for registration thereof including,
without limitation, the registrations and applications listed in Schedule A
attached hereto, (ii) all extension and renewals thereof, (iii) all of the
goodwill of the business connected with the use of and symbolized by any of the
foregoing, (iv) all rights to sue or otherwise recover for any past, present and
future infringement, dilution, or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

SECTION 2.2     Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

 

SECTION 3.     Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Second Lien Collateral
Agent, for the benefit of the Secured Parties, pursuant to the Second Lien
Collateral Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Second Lien Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Collateral Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Agreement is deemed to conflict with the Second Lien
Collateral Agreement, the provisions of the Second Lien Collateral Agreement
shall control.

 



 EXHIBIT B-3 

 

 

SECTION 4.     Governing Law

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OF THE SECURITY INTERESTS).

 

SECTION 5.     Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract. Delivery of an executed counterpart to this Agreement by
facsimile (or other electronic) transmission pursuant to procedures approved by
the Administrative Agent shall be as effective as delivery of a manually signed
original.

 

SECTION 6. Collateral Agent

 

The Second Lien Collateral Agent has executed this Agreement as directed under
and in accordance with the Credit Agreement and will perform this Agreement
solely as Second Lien Collateral Agent. In performing under this Agreement, the
Second Lien Collateral Agent shall have all such rights, protections and
immunities granted to it under the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

 EXHIBIT B-3 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR],   as Grantor         By:       Name:     Title:

 

 EXHIBIT B-3 

 

 

Accepted and Agreed:       U.S. BANK NATIONAL ASSOCIATION,   as Second Lien
Collateral Agent         By:       Name:     Title:  

 

 EXHIBIT B-3 

 

 

 

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 



Mark   Serial No.   Filing Date  

Registration

No.

 

Registration

Date

                                                     



 

 EXHIBIT B-3 

 

 

Annex 1 to

Second Lien Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of ____________, ____, made by
______________________, a _______________ corporation (the “Additional
Grantor”), in favor of U.S. Bank National Association, as Second Lien Collateral
Agent (in such capacity, the “Second Lien Collateral Agent”) for (i) the banks
and other financial institutions and entities (the “Lenders”) parties to the
Credit Agreement referred to below, and (ii) the other Secured Parties (as
defined in the Second Lien Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

WITNESETH:

 

WHEREAS, DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation (the
“Borrower”), the Lenders, and the Second Lien Collateral Agent have entered into
the Second Lien Credit Agreement, dated as of October 29, 2018 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Second
Lien Collateral Agreement, dated as of October 29, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Second Lien
Collateral Agreement”) in favor of the Second Lien Collateral Agent for the
benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Second Lien Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Second Lien Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Second Lien Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Second Lien Collateral Agreement, hereby becomes a party to the Second Lien
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules _____________ to the Second Lien
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 3 of the Second
Lien Collateral Agreement is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

 



 Annex 1-1 

 

 

2.          GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

3.          Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns, except that the Additional Grantor may not
assign, transfer or delegate any of its rights or obligations under this
Assumption Agreement without the prior written consent of the Second Lien
Collateral Agent and any such assignment, transfer or delegation without such
consent shall be null and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]         By:     Name:   Title:

 

 Annex 1-2 

 

 

Annex 1A

 



 Annex 1A-1 

